internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi plr-157004-01 date february re legend taxpayer spouse daughter trust m daughter’s trust fund q bank s state v date date date date dear this is in response to the date letter submitted by your authorized representative on your behalf and subsequent correspondence in which your representative requested a series of letter rulings the following facts and representations support your ruling_request taxpayer and taxpayer’s spouse spouse were residents of state v spouse died on date survived by taxpayer and daughter taxpayer was born on date and daughter was born on date at the time of spouse’s death spouse was the owner of an individual_retirement_arrangement ira described in sec_408 taxpayer was the designated_beneficiary of spouse’s ira after spouse’s death taxpayer rolled over a single sum distribution received from spouse’s ira into an ira set up and maintained in taxpayer’s name taxpayer designated trust m a revocable_trust previously created by taxpayer as the primary beneficiary of her rollover ira after her death taxpayer is the initial trustee of trust m it is represented that trust m is valid under the laws of state v and that a copy of trust m has been given to the trustee of taxpayer’s rollover ira article iii section of trust m provides that taxpayer may at any time in writing revoke amend or restate trust m article iii section provides the taxpayer reserves the right to use or direct the payment of any part or all of the net_income and corpus of the trust and subject_to taxpayer’s direction net_income shall be paid to the taxpayer at least quarterly article iii section provides that while taxpayer is acting as trustee taxpayer has the right to deal with the trust corpus for taxpayer’s own benefit or for the benefit of any other person in any manner of taxpayer’s choosing notwithstanding any provisions of trust m or any rule_of law or statute now in existence or later enacted limiting powers which may properly be exercised by a fiduciary article iv section a provides that unless taxpayer’s will provides otherwise the trustee is to provide sufficient assets for the payment of all taxes imposed by reason of taxpayer’s death upon any transfer of property includible for the purpose of such taxes article iv section provides that upon taxpayer’s death the entire remaining corpus of trust m is to be held in trust for the benefit of taxpayer’s daughter daughter daughter’s trust article v provides for the administration of daughter’s trust article v section a provides that the trustee of the trust is directed to pay from the income and corpus if necessary the premiums on major medical coverage to be obtained and maintained for the benefit of daughter under article v section b the balance of the net_income not so expended pursuant to section a is to be paid to daughter in quarter-annual installments under article v section a the trustee of daughter’s trust may apply corpus of daughter’s trust to purchase and retain in the trust a primary residence for daughter’s use section b provides that the trustee may also pay to daughter or expend on her behalf so much of the corpus of the trust determined in the sole discretion of the trustee as the trustee deems necessary or desirable in order to provide for the basic necessities required for the support and care of daughter to meet extraordinary requirements occasioned by illness or other misfortune and to pay expenses of last illness and burial in exercising this discretion the trustee is to consider all other resources available to daughter including her earnings or potential earnings and if she is a married woman not working the earnings or potential earnings_of her spouse the trust provides that it is taxpayer’s intention that any such distribution be made only when other assets available to daughter have been exhausted or in the discretion of trustee when invasion of those assets is impractical or inadvisable article v section c provides that upon the death of daughter the corpus then comprising daughter’s trust or any part thereof not effectively distributed if any is to be divided into equal sub-portions by allocation per- stirpes among the surviving issue of daughter whom such issue represent daughter being the stock to facilitate identification the trustee is to designate each sub-portion with the name of the beneficiary for whom it was set_aside each sub-portion is to constitute a separate trust to held and distributed under article vi under article vi the trusts established for the benefit of daughter’s surviving issue provide for payments of income and principal to the issue of daughter upon the death of any surviving issue of daughter any corpus remaining in the issue’s trust is to pass pursuant to the exercise by the deceased issue of a special_power_of_appointment in default of exercise the remaining corpus is payable to the then surviving issue of the deceased issue of daughter per stirpes subject_to the provisions of article vii section otherwise to the beneficiary’s parent’s then living issue per stirpes article vii provides that if daughter dies without issue the remaining corpus of daughter’s trust is to be distributed outright and free of trust to fund q as noted above taxpayer was born on date and has attained her required_beginning_date as that term is defined in sec_401 of the internal_revenue_code taxpayer has been receiving minimum distributions intended to comply with the requirements of sec_401 from her rollover ira over her single life expectancy for calendar years up to and including calendar_year taxpayer intends to establish an ira with bank s situated in state v pursuant to the bank s individual retirement trust agreement hereinafter ira x and related adoption_agreement ira x is intended to function as both an ira described in sec_408 and a revocable_trust under applicable state law bank s will act as trustee of ira x the internal_revenue_service has issued an opinion letter to bank s that ira x complies with the requirements of sec_408 taxpayer intends to fund ira x by means of a trustee to trustee transfer of amounts currently held in her rollover ira trust m will be the primary beneficiary of ira x after taxpayer’s death under article xiv d of the ira x governing instrument and sec_1 of the adoption_agreement taxpayer retains full power over trust assets and the power_to_revoke ira x at any time the document also grants to bank s as trustee various trust powers particularly in the case in which taxpayer is incapacitated article iv of ira x provides that distributions therefrom will comply with the requirements of sec_401 article vi a of ira x provides that during the life of taxpayer all assets of ira x shall be held and distributed for the exclusive benefit of taxpayer taxpayer may demand distribution of all or any part of the assets of ira x at any time and the trustee is to make distributions in accordance with any such demand taxpayer is to direct the trustee in writing as to any distribution from ira x and the amount and form of each distribution written direction must be delivered to the trustee at least days prior to the date of distribution distributions are to be made only to taxpayer or to such person designated in writing by taxpayer to receive the distribution article vi b provides that in the event of taxpayer’s incapacity distributions are to be made for the benefit of taxpayer and those dependent upon taxpayer for health education maintenance and support as determined by trustee in trustee’s discretion under article vi c after the death of taxpayer distribution is to be made to each beneficiary in accordance with each beneficiary’ s interest as specified in the beneficiary designation unless otherwise provided in any amendment addenda or supplement to the ira x governing instrument executed pursuant to article xxii each beneficiary is to have the power to demand distribution of all or any part of the assets held in ira x to the extent of such beneficiary’s interest at any time by delivery of written direction to the trustee as to any such distribution from the ira indicating the amount and form of each distribution written notice is to be delivered to the trustee at least days prior to the date of the requested distribution article vi e provides that if a beneficiary is a_trust the trustee of the trust is to direct distributions from the trust as provided under paragraph c above with respect to the trust’s beneficial_interest article xxi of ira x provides that taxpayer as grantor of ira x may appoint a designated representative the designated representative shall not have the power to affect the beneficial_enjoyment of the assets of ira x or to appoint the assets of ira x to or for the benefit of any person the sole authority of the designated representative is to receive notices or other communications from the trustee for the benefit of taxpayer in the event and during the period of taxpayer’s incapacity to appoint an investment manager for the benefit of taxpayer other than the designated representative in the event of taxpayer’s incapacity provided that taxpayer has retained sole and exclusive authority to direct investments pursuant to sec_2 of the adoption_agreement to identify and retain a successor trustee of ira x in the event of the resignation of the trustee during any period of taxpayer’s incapacity as provided under paragraph b of article xi of ira x to receive information from the trustee and provide information to the trustee in the event of taxpayer’s incapacity with respect to distributions by the trustee notwithstanding the foregoing the designated representative does not have the power to direct distributions or to compel the trustee to make distributions the provisions of ira x indicate that the duty and power of the designated representative referenced in item are to be advisory only article xxi provides that the designated representative shall act at all times as a fiduciary in carrying out its duties and responsibilities hereunder taxpayer has named daughter as the designated representative of ira x ira x contains language defining prohibited_transactions defining disqualified_person and indicating the effect of an ira grantor or other disqualified_person engaging in a prohibited_transaction specifically article v of ira x requires compliance with sec_408 additionally article v c of ira x provides that a disqualified_person as defined in sec_4975 may not engage in a prohibited_transaction as defined under sec_4975 furthermore article v d of ira x provides that neither taxpayer nor any beneficiary may pledge the assets of ira x as security or collateral for a loan any attempted pledge is invalid article viii a of ira x provides that the trustee shall have powers relating to the investment of the assets of ira x as indicated in sec_2 of the adoption_agreement article viii b of ira x provides that in the event and to the extent that taxpayer grants to the trustee the sole and exclusive authority to make investments of the assets of ira x the trustee shall have total discretion to make investments subject_to the investment objectives designated by taxpayer in either sec_2 or b i of the adoption_agreement article ix of ira x describes the powers of the trustee these powers include the power to sell exchange or otherwise dispose_of any asset at any time held or acquired under the trust agreement at public or private sale the powers enumerated in article ix of ira x are subject_to the provisions of sec_2 of the adoption_agreement and article viii of ira x the designated representative referred to in article xxi of ira x is not referenced in article ix of ira x article x b of ira x provides in relevant part that taxpayer may amend ira x at any time by modifying taxpayer’s selections among the options available under the adoption_agreement article xx of ira x provides that during any period that taxpayer is under an incapacity nothing shall preclude a court appointed guardian within the powers provided by law or court of law of a court of competent jurisdiction or any attorney-in-fact appointed by taxpayer from exercising taxpayer’s powers under the terms of ira x however taxpayer expressly acknowledges and directs that no attorney-in-fact shall have such power unless the power_of_attorney under which such attorney-in-fact acts specifically grants to such person in writing such power with respect to trust in addition the power_of_attorney must specifically address the authority and extent to which the attorney-in-fact may exercise taxpayer’s rights under the trust agreement and must be valid and lawful under applicable state law taxpayer represents that the trustee bank s may rely upon information provided by the designated representative in making distributions for the benefit of taxpayer in the event of incapacity and the trustee may disburse funds to the designated representative as agent for taxpayer for the purpose of paying living_expenses or otherwise providing for the support of taxpayer in the event of incapacity but in each case the designated representative will act for the benefit of taxpayer and not for his or her personal benefit taxpayer further represents that the trustee may reimburse the designated representative where the designated representative has advanced funds for the benefit of taxpayer under circumstances in which the trustee determines that such expenditures were within the scope of the terms of the trust it is represented that the trustee of ira x has the authority to reimburse the designated representative named under the terms of ira x for advances made by the designated representative to taxpayer sec_2 of the adoption_agreement related to ira x provides generally that taxpayer may delegate to the trustee of ira x the power to make investment decisions pursuant to sec_2 taxpayer has delegated to the trustee the power to make investment decisions under sec_2 of the adoption_agreement however the taxpayer may elect to retain all power and authority to make investment decisions sec_2 of the adoption_agreement provides instructions regarding the investment authority during the incapacity of taxpayer under the agreement the taxpayer is to select among two options contained in sec_2 and b ii sec_2 empowers the trustee with total discretion regarding investment of trust assets in accordance with paragraph b of article viii of ira x in the event of taxpayer’s incapacity under the second option contained in sec_2 taxpayer’s designated representative is to select an investment manager or investment_advisor who shall advise the trustee as to how trust assets are to be invested section dollar_figure of the state v statutes provides that any individual_retirement_arrangement described in sec_408 is exempt from the claims of creditors based on the above facts and representations your authorized representative has requested the following rulings the establishment and funding by taxpayer of ira x and the grant of trust powers to bank s as trustee does not constitute the taxable transfer of assets by taxpayer to any person under sec_2511 of the internal_revenue_code even in the event of taxpayer’s disability or legal incompetency the incapacity or legal incompetency of taxpayer will not result in the lapse or release by taxpayer of a general_power_of_appointment under sec_2514 that taxpayer holds with respect to ira x daughter as the designated representative does not hold under ira x any power that is or may be a power_of_appointment under sec_2514 or sec_2041 the appointment of daughter who is a beneficiary of ira x as designated representative and her performance of the acts authorized under the provisions of ira x will not result in the loss of exemption of ira x as an ira pursuant to sec_408 the designated representative appointed under the terms of ira x is not a fiduciary within the meaning of sec_4975 with respect to calendar years beginning after calendar_year taxpayer may compute the sec_401 minimum required distributions in accordance with the rules contained in the income_tax regulations published in the federal_register on date ruling_request sec_1 and sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed and ascertainable_standard sec_2514 provides that the exercise or release of a general_power_of_appointment created after date is deemed to be a transfer of property by the individual possessing the power sec_2514 provides with some exceptions that the term general_power_of_appointment means a power which is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_25_2514-1 of the regulations provides that the term power_of_appointment does not include powers reserved by a donor to himself thus the power of the owner of a property interest already possessed by him to dispose_of his interest and nothing more is not a power_of_appointment and the interest is includible in the amount of gifts to the extent it would be includible under sec_2511 or other provisions of the internal_revenue_code sec_2041 and the regulations thereunder contain similar rules governing the estate_tax consequences where the decedent possesses a general_power_of_appointment over property at the time of death or releases a general_power_of_appointment prior to death as noted above ira x will be funded with assets held by taxpayer in taxpayer’s rollover ira since taxpayer is the transferor of the assets passing to ira x the gift_tax consequences of the transfer of assets from taxpayer’s rollover ira to ira x and the exercise lapse or release of any powers retained by the taxpayer with respect to ira x are determined under sec_2511 and not under sec_2514 sec_25_2514-1 of the regulations article xiv d of the ira x governing instrument and sec_1 of the adoption_agreement provide that during the life of taxpayer taxpayer retains the right to revoke ira x by delivery of written notice of the revocation to the trustee further under article vi a of ira x the trust assets are to be held for the exclusive benefit of taxpayer during her life and taxpayer can direct distribution of the trust assets to herself at any time accordingly we conclude that the establishment and funding of ira x and the grant of trust powers to bank s as trustee of ira x will not constitute a completed_gift by taxpayer to any person within the meaning of sec_2511 further under the terms of ira x taxpayer’s legal incapacity would not extinguish taxpayer’s power_to_revoke ira x or direct distribution of ira x assets accordingly taxpayer’s legal incapacity would not cause the transfer to ira x to become a completed_gift under sec_2511 cf noel v united_states 380_us_678 613_f2d_1213 2d cir 332_f2d_590 1st cir 160_f2d_610 1st cir revrul_75_351 1975_2_cb_369 revrul_75_350 1975_2_cb_366 ruling_request article xxi a of ira x provides that a designated representative may be appointed by taxpayer by execution of a designated representative affidavit taxpayer proposes to appoint daughter as designated representative no designated representative shall have the power to affect the beneficial_enjoyment of the assets of the trust or to appoint the assets of trust to or for the benefit of any person the sole authority of the designated representative is to receive notices or other communications from the trustee for the benefit of taxpayer appoint an investment manager for the benefit of taxpayer other than the designated representative in the event of taxpayer’s incapacity appoint and retain a successor trustee in the event of the resignation of the trustee during any period of taxpayer’ incapacity and to receive information from the trustee and provide information to the trustee in the event of taxpayer a’s incapacity with respect to distributions by the trustee based on the nature of the powers held by daughter as the designated representative described above we conclude that daughter as designated representative does not hold under ira x any power that would constitute a general_power_of_appointment under sec_2514 or sec_2041 ruling_request sec_4 and sec_408 provides that the trustee of an individual_retirement_arrangement must be a bank as defined in subsection n or such other person who demonstrates to the satisfaction of the secretary that the manner in which the trust will be administered will be consistent with the requirements of this section with respect to ruling_request sec_4 and sec_408 provides in general that any individual_retirement_account is exempt from taxation under subtitle a unless such account has ceased to be an individual_retirement_account by reason of paragraph or of sec_408 sec_408 provides in general that if during any taxable_year of the individual for whose benefit any individual_retirement_account is established that individual or his beneficiary engages in any transaction prohibited by sec_4975 with respect to such account such account ceases to be an individual_retirement_account as of the first day of such taxable_year for these purposes the individual for whose benefit any account was established is treated as the creator of such account sec_408 provides in general that in any case in which any account ceases to be an individual_retirement_account by reason of subparagraph a as of the first day of any taxable_year paragraph of subsection d applies as if there were a distribution on such first day in an amount equal to the fair_market_value on such first day of all assets in the account on such first day sec_408 provides in general that during any taxable_year of an individual for whose benefit an ira is established that individual uses the account or any portion thereof as security for a loan the portion so used shall be treated as distributed to that individual sec_4975 provides in part that the tax imposed by sec_4975 shall be paid_by any disqualified_person who participates in the prohibited_transaction other than a fiduciary acting only as a fiduciary sec_4975 provides a special rule that applies to the individual that establishes an ira and that individual’s beneficiaries with respect to the sanctions described in sec_408 or sec_408 the authority of the service to issue rulings under sec_4975 was excepted from the transfer of jurisdiction contained in sec_102 of reorganization plan no of 1979_1_cb_480 however the special exception contained in sec_4975 does not extend to someone who is a disqualified_person for a reason other than acting solely as a fiduciary sec_4975 defines prohibited_transaction as any direct or indirect- a b c d e f sale_or_exchange or leasing of any property between a plan a disqualified_person lending of money or other extensions of credit between a plan and a disqualified_person furnishing of goods services or facilities between a plan and a disqualified_person transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan act by a disqualified_person who is a fiduciary whereby he deals with the income or assets of a plan in his own interest or for his own account or receipt of any consideration for his own personal account by any disqualified_person who is a fiduciary from any party dealing with the plan in connection with a transaction involving the income or assets of the plan sec_4975 provides in general that an individual for whose benefit an ira is established and the individual’s beneficiaries shall be exempt from the tax imposed by sec_4975 with respect to any transaction concerning the ira if because of the transaction the ira ceases to be an ira because of sec_408 or if sec_408 applies to such account sec_4975 provides in relevant part that a plan subject_to the prohibited_transaction rules includes an individual_retirement_account described in sec_408 and an individual_retirement_annuity described in sec_408 sec_4975 defines the term disqualified_person in relevant part sec_4975 and f provide that a fiduciary and a family_member of a fiduciary as defined in paragraph are disqualified persons furthermore sec_4975 provides that a disqualified_person is a corporation partnership or trust or estate of which or in which percent or more of the beneficial_interest of such trust or estate is owned directly or indirectly or held by persons described in subparagraphs a b c d or e sec_4975 defines fiduciary as any person - a b c who exercises any discretionary authority or discretionary control respecting management of such plan or exercises any authority or control respecting management or disposition of its assets renders investment advice for a fee or other compensation direct or indirect with respect to any moneys or other_property of such plan or has any authority or responsibility to do so or has any discretionary authority or discretionary responsibility in the administration of such plan the term fiduciary includes any person designated under sec_405 of the employee_retirement_income_security_act_of_1974 sec_4975 provides that for purposes of sec_4975 the family of any individual shall include his spouse ancestor lineal descendant and any spouse of a lineal descendant regarding ruling_request as noted above sec_2 of the adoption_agreement authorizes an electing ira holder to retain all power and authority to make investments furthermore as noted above taxpayer did not elect this option with respect to ira x although taxpayer did not elect under the adoption_agreement to retain control_over ira x investments she could have done so furthermore pursuant to section x b of ira x she may still do so thus in view of her ability to control by means of her election under the adoption_agreement who makes the ira x investments taxpayer is clearly a fiduciary with respect to ira x and thereby a disqualified_person as defined in sec_4975 furthermore since taxpayer is the sole individual for whose benefit ira x was established ira x is itself a disqualified_person pursuant to sec_4975 additionally with respect to ruling_request article xxi of ira x provides in relevant part that a designated representative must act as a fiduciary in carrying out its duties furthermore the designated representative’s fiduciary responsibilities apply solely with regard to the powers enumerated in article xxi of ira x and pursuant to said article xxi a designated representative shall not have the power to affect the beneficial_enjoyment of the assets of the trust ira x or to appoint the assets of this trust to or for the benefit of any person in this regard your authorized representative argues that a designated representative appointed under article xxi of ira x acts for the benefit and interest of others ie the grantor as a result a designated representative is a fiduciary under the laws of state v and as such is subject_to restrictions imposed under state law regarding the exercise of the powers granted under article xxi thus taxpayer argues that the term fiduciary as used in ira x does not have the same meaning given it under sec_4975 however even if daughter who is designated as designated representative and beneficiary with respect to ira x is not a fiduciary as that term is used in sec_4975 as noted above daughter is taxpayer’s daughter and taxpayer is a fiduciary as that term is used in sec_4975 since taxpayer is a fiduciary as well as the person for whom ira x is established the special rule set forth in sec_4975 is not applicable to taxpayer moreover the provisions of sec_4975 would only extend to daughter if daughter were merely a beneficiary of ira x and not a disqualified_person within the meaning of sec_4975 thus with respect to ruling_request we conclude as follows assuming daughter is not a fiduciary within the meaning of sec_4975 daughter taxpayer’s designated representative appointed under the terms of ira x is a disqualified_person within the meaning of sec_4975 because daughter is a family_member with respect to taxpayer as that term is defined in sec_4975 whether any transactions entered into by daughter as they relate to ira x are prohibited can only be determined by the department of labor pursuant to its authority in sec_102 of reorganization plan no of with respect to ruling_request as discussed above daughter is a beneficiary under ira x and trust m as well as the designated representative who possesses certain powers under the terms of ira x among those powers is the ability to identify and retain a successor trustee of ira x in the event of the resignation of the trustee during any period of taxpayer’s incapacity the issue to be resolved in this case is whether the enumerated powers held by the designated representative including the power to identify and retain a successor trustee under certain circumstances and the exercise of any of those powers in a fiduciary manner results in a prohibited_transaction as defined in sec_4975 thus invoking the sanction described in sec_408 the trustee powers with respect to ira x are described in article ix under article ix the trustee has the authority to direct investment of ira x assets daughter the designated representative has the power to identify and retain a successor trustee under certain circumstances furthermore as designated representative daughter may in certain limited circumstances appoint an investment manager for the benefit of taxpayer which investment manager has the power to direct the trustee as to how to invest ira x assets however daughter does not have the authority to direct the investment of the ira x assets the language of article xxi of ira x specifically provides that daughter or any other designated representative cannot affect the beneficial_enjoyment of the ira x assets thus under the terms of ira x bank s the trustee of ira x or any successor trustee is to exercise its powers independently of the designated representative therefore with respect to ruling_request we conclude as follows a transaction described in sec_4975 between the designated representative a disqualified_person and ira x a plan with respect to the ira x assets appears to be precluded accordingly the appointment of daughter who is a beneficiary of ira x as designated representative pursuant to the language of ira x and her performance of the acts authorized under the provisions of ira x may not result in the loss of the exemption of ira x as an ira pursuant to sec_408 with respect to ruling_request sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age and one-half with respect to ruling_request final income_tax regulations under sec_401 and sec_408 were published on april see fr date 2002_19_irb_852 date the preamble to the final regulations in relevant part provides that the regulations apply for determining required minimum distributions for calendar years beginning after date for determining required distributions for calendar_year taxpayers may rely on proposed_regulations published in proposed_regulations published in or the final regulations sec_1_401_a_9_-5 of the final regulations q a-4 a provides the general_rule for determining the applicable distribution period for required minimum distributions for distributions in calendar years up to and including the distribution calendar_year that includes the employee’s ira holder’s year of death such lifetime distributions are calculated using the uniform lifetime table in a-2 of sec_1_401_a_9_-9 of the final regulations sec_1_401_a_9_-9 of the final regulations q a-2 sets forth the uniform lifetime table for lifetime distributions to an employee ira holder in situations in which the employee’s spouse is either not the sole designated_beneficiary or is the sole designated_beneficiary but is not more than years younger than the employee sec_1_401_a_9_-4 of the final regulations q a-4 b provides in relevant part that in order for a spouse to be considered the sole designated_beneficiary for purposes of determining the applicable distribution period for a distribution calendar_year during the employee’s ira holder’s lifetime the spouse must be the sole beneficiary of the employee’s entire_interest at all times during the distribution calendar_year sec_1_401_a_9_-5 of the final regulations q a-5 a provides in general that if an employee dies on or after his required_beginning_date in order to satisfy the requirements of sec_401 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death if the employee has a designated_beneficiary as of the date determined under a- of sec_1_401_a_9_-4 is either the longer of i the remaining life expectancy of the employee’s designated_beneficiary determined in accordance with either paragraph c or paragraph c of this a-5 or ii the remaining life expectancy of the employee determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september 30th of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect that it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october 31st of the calendar_year following the calendar_year in which the employee died as noted above with respect to calendar years up to and including calendar_year taxpayer has been receiving required distributions from taxpayer’s rollover ira over her single life expectancy however as also noted taxpayers are permitted to compute minimum required distributions for calendar_year in accordance with the final regulations referenced above taxpayer timely named trust m as the beneficiary of her rollover ira trust m complies with the requirements of the final regulations so that as a result the beneficiaries of trust m may be looked at to determine which if any is the designated_beneficiary of taxpayer’s rollover ira spouse taxpayer’s spouse is deceased thus spouse cannot be the sole designated_beneficiary of taxpayer’s rollover ira for calendar_year furthermore for calendar years subsequent to unless taxpayer were to remarry and name her spouse as the sole beneficiary of ira x taxpayer has no spouse who may be treated as the sole designated_beneficiary of her ira thus in accordance with sec_1_401_a_9_-9 of the final regulations q a-2 the uniform lifetime table for lifetime distributions to an employee ira holder sets forth the period over which required distributions from her rollover ira must be made thus with respect to ruling_request we conclude as follows with respect to calendar_year and subsequent calendar years taxpayer may compute sec_401 minimum required distributions from her rollover ira in accordance with the rules contained in the income_tax regulations published in the federal_register on date specifically taxpayer may use the uniform lifetime table provided in sec_1_401_a_9_-9 of the final regulations q a-2 with respect to distribution calendar years subsequent to the year in which taxpayer dies we are at the present time unable to issue a letter_ruling as to the appropriate distribution period and as to whom if anyone will be treated as taxpayer’s designated_beneficiary although after taxpayer’s death daughter will be the lifetime beneficiary of payments from taxpayer’s rollover ira pursuant to the terms of trust m we in applying the provisions of the final regulations must look to the individual s or entity ies that will be the beneficiaries of the rollover ira when taxpayer dies at this point we are unable to do so please note that our response to your sixth ruling_request indicates that taxpayer may but is not required to apply the provisions of the final regulations to calendar_year minimum required distributions for calendar years after minimum required distributions from any ira including ira x must be calculated pursuant to the terms of the final regulations published in the federal_register on date this ruling_request assumes that taxpayer’s rollover ira has met and will continue to meet the requirements of sec_408 at all time relevant thereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely george masnik branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purpose
